Citation Nr: 1103673	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of endocarditis, 
status post (s/p) mitral heart valve replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from September 
1979 to April 1980.  The Appellant also had additional service in 
the Army National Guard including "annual training" from May 
31, 2002 to June 6, 2002 and "unit training" from June 7, 2002 
to June 8, 2002.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Boston, Massachusetts.  It was 
remanded by the Board for additional development in October 2009.  
It has now been returned to the Board for appellate disposition.


FINDING OF FACT

The evidence does not show that it is at least as likely as not 
that the Veteran's endocarditis onset during a period of active 
duty for training.  


CONCLUSION OF LAW

Endocarditis was not incurred in service.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303. (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in February 2005, 
prior to the issuance of the decision that is appealed herein, 
which explained the parameters of VA's duty to assist the Veteran 
with developing evidence in support of his claim.  The letter 
also explained what the evidence needed to show in order to 
establish service connection for a claimed disability.

In November 2006, shortly after Dingess was decided, the Veteran 
was sent a letter that explained the manner whereby VA assigns 
disability ratings and effective dates for service connected 
disabilities.  Thereafter, the Veteran's claim was readjudicated, 
most recently in an August 2010 supplemental statement of the 
case (SSOC).

In addition to its duty to assist the Veteran, VA also must make 
reasonable efforts to assist the claimant with obtaining evidence 
that is necessary to substantiate his or her claim, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including the Veteran's personnel records including 
records pertaining to his medical separation from the Army 
National Guard, private treatment records, a sick slip showing 
that the Veteran was seen by his unit medic for a high fever and 
hot/cold chills on July 7, 2002, and written statements that were 
submitted by the Veteran.  

In the Board's remand dated in October 2009 it instructed that 
additional evidentiary development should be conducted in order 
to comply with the duty to assist.  Specifically the RO/AMC was 
instructed to take appropriate efforts to ascertain whether the 
Veteran's annual training from May 31, 2002 to June 6, 2002 and 
his unit training on June 7, 2002 constituted active duty for 
training (ADT) or inactive duty for training (INADT).  The RO/AMC 
was also instructed to contact the appropriate agency to try to 
obtain the Veteran's service treatment records, including any 
records from May and June 2002 from Fort Pickett, Virginia.

The claims file indicates that the RO/AMC contacted the 
Massachusetts Adjutant General Office in December 2009 in an 
attempt to obtain the information requested in the Board's 
October 2009 remand.  While certain documents were received, the 
RO/AMC was unable to obtain the information requested.  The 
Massachusetts Adjutant General's Office indicated that since the 
Veteran was discharged there was no record.  The RO/AMC also 
contacted the National Personnel Records Center to attempt to 
obtain the Veteran's service treatment records from January 2002 
to December 2002 from Fort Pickett; it received a response that 
searches of Fort Pickett for 2002 were conducted but that no 
responsive records were found.  In June 2010 the Veteran was sent 
a letter informing the Veteran of VA's inability to obtain his 
service treatment records.  The Veteran did not submit a copy of 
his service treatment records.  Based on this information the 
Board concludes that appropriate steps were taken to obtain the 
records and they either do not exist or the custodian does not 
have them.  Therefore, further attempts to obtain the records 
would be futile. 38 C.F.R. § 3.159(c)(2).

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.  The 
Board also finds that the instructions that were set forth in the 
Board's October 2009 remand were substantially complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998). See also 
Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. 
Principi, 287 F.3d 1377, 147 (2002) (remand not required under 
Stegall where Board's remand instructions were substantially 
complied with). 

Law and Regulations

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

In the context of Reserve or National Guard service, active 
military service is defined to include any period of ADT in which 
the individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty and any period of 
INADT during which the individual was disabled by an injury that 
was incurred or aggravated in the line of duty or from an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24).  

While certain chronic diseases that are set forth in 38 C.F.R. § 
3.309 are also generally subject to a presumption of in-service 
incurrence if manifest to a compensable degree within one year 
after active service, this does not apply to ADT and INADT.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

When, after consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

Service personnel records include an "Army National Guard 
Retirement Point History Statement" prepared in September 2004.  
The records reflects that for the period from September 26, 2001 
to September 25, 2002, the Veteran had seven days of ADT.  This 
is consistent with Massachusetts National Guard Orders dated in 
April 2002, ordering the Veteran to annual training from May 31, 
2002 to June 6, 2002 at Fort Pickett, Virginia.  As such, the 
Board considers this period to be ADT.  

The Veteran contends that on June 6, 2002, during his ADT, he 
fell ill with a fever and chills.  On June 7, 2002, during unit 
training, he saw the unit medic and was placed on bed rest for 24 
hours for a high fever and hot and cold chills.  After he 
returned home from unit training, Veteran saw his private 
physician complaining of similar symptoms.  After some follow up 
care he was diagnosed with endocarditis which ultimately 
necessitated a mitral valve replacement.   

The Veteran admits that his service on June 7, 2002 to June 8, 
2002 was regular weekend drill, which is INADT.  Associated with 
the claims folder is DD Form 689 (Individual Sick Slip) dated 
June 7, 2002 which confirms that he was placed on bed rest for 24 
hours that day as a result of a high fever with hot/cold chills.  
There are no records indicating that the Veteran sought treatment 
on June 6, 2002.  

A review of the Veteran's private treatment records, however, 
indicates that he was seen for fever and cold sweats by Dr. G. 
C., an infectious disease specialist on June 27, 2002.  At that 
time, the Veteran reported that his symptoms, including fever and 
cold sweats, had their onset on May 25, 2002.  He reported that 
he saw his primary doctor (Dr. R.A.P.) on May 28, 2002 and was 
prescribed medication.  He then went on National Guard training 
in Virginia, but his symptoms persisted.  This is consistent with 
the reported history in a July 22, 2002 hospital summary which 
indicated that the Veteran reported that his symptoms onset at 
the end of May 2002.  The Veteran's annual training did not 
commence until May 31, 2002.  While a June 25, 2002 treatment 
note from Dr. R.A.P. referenced the Veteran's symptoms as having 
persisted for "3 weeks," which is consistent with symptoms 
having their onset in early June 2002, this notation is less 
specific than the date of May 25, 2002 which was given by the 
Veteran to Dr. G.C., and for this reason the Board finds the 
history that was given to Dr. G.C. by the Veteran to have been 
the most accurate.  The Board finds that the history that the 
Veteran reported to Dr. G.C. in June 2002 indicating that his 
symptoms began prior to his annual training, is more credible 
than the Veteran's later contentions that his symptoms onset 
during annual training.  Because the symptoms described before 
ADT are identical to those described in the INADT individual sick 
slip, and those described to the physicians after his period of 
training, it is likely that the endocarditis had is onset prior 
to ADT.  

The first time that there is documentation that the Veteran was 
seen during service for his symptoms was on June 7, 2002, a 
period of INADT.  Even if his symptoms are regarded as having 
commenced on that date, notwithstanding his pre-duty complaints, 
service connection would not be warranted because endocarditis is 
not a disease or an injury that was incurred during ADT nor an 
injury that was incurred while on INADT. 

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

Service connection for residuals of endocarditis, s/p mitral 
heart valve replacement is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


